SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

60
CAF 10-02409
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF SUZALYN E. HOFFMEIER,
PETITIONER-APPELLANT,

                      V                                             ORDER

THOMAS BYRNES, RESPONDENT-RESPONDENT.


EMILY KARR-COOK, ELMIRA, FOR PETITIONER-APPELLANT.

CAROLYN KELLOGG JONAS, ATTORNEY FOR THE CHILDREN, WELLSVILLE, FOR
CHRISTOPHER B. AND JAYDEN C.


     Appeal from an order of the Family Court, Steuben County (Gerald
J. Alonzo, J.H.O.), entered November 5, 2010 in a proceeding pursuant
to Family Court Act article 6. The order, among other things, awarded
legal and physical custody of the subject children to respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court